DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41, 42, 44-47, 49, 55, 57, 58, and 61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verzuu (WO 2012/158031).

Referring to claim 41:  Verzuu teaches a module or building module, comprising: a wall (item 2) having at least two wall outer sides (items 9 and 10) being spaced apart from one another; at least one channel (item 4) disposed between said at least two wall outer sides; and a self-curing material filling said at least one channel (page 14, line 15).

Referring to claim 42:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches said at least two wall outer sides are mutually parallel (figure 1).



Referring to claim 45:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches said at least one channel has an opening to the outside, permitting said at least one channel to be filled from outside the module (figure 1).

Referring to claim 46:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches aid at least one channel at least partially has a reinforcement (item 5), wherein the reinforcement extends preferably along said at least one channel (figure 1).

Referring to claim 47:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches said at least one channel is at least two channels disposed perpendicular or parallel to one another between said wall outer sides (figure 1).

Referring to claim 49:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches a filler material surrounding said at least one channel between said wall outer sides, said filler material being at least one of polyurethane foam or lightweight concrete or straw concrete or mineral foam or expanded stone or porous concrete or limestone or sand-lime brick or clay/firestone or wood or wood derivatives or wood fibers or other organic fibrous material or other inorganic or mineral fibrous material or cobPage 5 of 10Docket No. EPG-46535Application No. PCT/DE2019/000047Prel. Amdt. dated November 2, 2020 or loam or sand or 

Referring to claim 55:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches at least one of a window (item 14) or a door disposed in the module.

Referring to claim 56:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches a honeycomb or mesh structure (item 13) disposed in the module.

Referring to claim 57:  Verzuu teaches all the limitations of claim 56 as noted above.  Additionally, Verzuu teaches said honeycomb or mesh structure forms installation points on one of said wall outer sides, and said installation points are formed by at least one of dowels or installation anchors (page 15, lines 11-12 teach tie-rods).

Referring to claim 58:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches a building wall including at least one or a plurality of said modules of claim 41 (figure 1).

Referring to claim 61:  Verzuu teaches A method for producing a building wall, the method comprising: producing at least one module according to claim 41; erecting the module; introducing a reinforcement into a channel; and filling the channel with at least one of a liquid self-curing material or concrete or synthetic resin (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verzuu in view of Rosen (US Patent No 4,523,415).

Referring to claim 43:  Verzuu teaches all the limitations of claim 41 as noted above.  Verzuu does not teach said at least one channel is at least one conduit constructed as at least one of hollow firebricks or concrete conduits or plastics conduits or metal conduits, and said at least one conduit is circular or polygonal.  However, Rosen teaches said at least one channel is at least one conduit constructed as at least one of hollow firebricks or concrete conduits or plastics conduits or metal conduits (col 5, lines 28-30).  Verzuu teaches the said at least one channel is circular or polygonal (figure 1).
	It would have been obvious to one of ordinary skill to create the device taught by Verzuu with the conduit taught by Rosen in order to provide a uniform opening through the module.

Claims 48, 50, 53, 54, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verzuu.

Referring to claim 48:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches said at least one channel is at least two channels disposed horizontally or diagonally between said wall outer sides (figure 3, item 12’).  Verzuu does not teach the channels having different cross sections.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by Verzuu with different cross sections of the channels in order to provide adequate reinforcement in targeted areas.

Referring to claim 50:  Verzuu teaches all the limitations of claim 41 as noted above.  Additionally, Verzuu teaches said wall outer sides include a first wall outer side, an insulation layer is attached to said first wall outer side, and said insulation layer includes at least one of polyurethane foam or lightweight concrete or straw concrete or mineral foam or expanded stone or porous concrete or limestone or sand-lime brick or clay/firestone or wood or wood derivatives or wood fibers or pressboard panel or other organic fibrous material or other inorganic or mineral fibrous material or cob or loam or sand or bulk material or polystyrene or glass wool or rock wool or recycled material or paper or asbestos or at least one vacuum chamber (page 15, lines 17-18 teach plaster).
Under broadest reasonable interpretation, one of ordinary skill in the art would recognize that plaster could be classified with the lightweight concrete.

Referring to claim 53:  Verzuu teaches all the limitations of claim 41 as noted above.  Verzuu does not specifically teach the module forms internal walls along with other modules, and a respective installation level is formed on each of said wall outer sides.  However, it would have been obvious to one of ordinary skill to recognize that the panels of Verzuu would be capable of the module forms internal walls along with other modules, and a respective installation level is formed on each of said wall outer sides.

Referring to claim 54:  Verzuu teaches all the limitations of claim 41 as noted above.  Verzuu does not teach further comprises a lining wall, and at least one of said wall outer sides or said lining wall includes at least one of wood, wooden slats, hardboards, organic, inorganic or mineral fiberboards, gypsum board, concrete, sheet metal, plastic or cardboard.  However, it would have been obvious to one of ordinary skill in the art to recognize that it would be obvious to install drywall on the inner surface which is a gypsum board.  It is well known to install gypsum boards to finish interior walls.

Referring to claim 62:  Verzuu teaches creating a lower storey slab (item 3) of a building; erecting a building wall including at least one of the modules according to claim 41 on the lower storey slab (figure 1); creating an upper storey slab on the building wall; routing lines at least one of on the storey slabs or in an empty channel of an installation level formed on one of the wall outer sides; and introducing the lines into the empty channels (figure 1).  It would have been obvious to one of ordinary skill to perform said steps on the Verzuu elements in order to create the wall of Verzuu that is reinforced and attached to the foundation.

Allowable Subject Matter

Claims 59 and 60 are allowed.
Claims 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635